Citation Nr: 1739659	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-14 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right foot plantar fasciitis.

2.  Entitlement to service connection for left foot plantar fasciitis.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for alopecia.

5.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1984 to September 2008, with service in the Southwest Asia theater of operations.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).   In January 2014, these matters were remanded for additional development (by a Veterans Law Judge other than the undersigned); the case is now before the undersigned.

As an April 2016 rating decision granted service connection for bilateral carpal tunnel syndrome (issues also remanded by the Board in January 2014), those matters are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The issues of entitlement to service connection for vertigo, alopecia, and a right shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

The Veteran's bilateral plantar fasciitis is reasonably shown to have had its onset in service, and to have persisted since.





CONCLUSION OF LAW

Service connection for bilateral plantar fasciitis is warranted.  38 U.S.C.A. §§ 1110, 1131,5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claims being decided.  However, inasmuch as this decision grants the benefits sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection, there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In her April 2008 service separation report of medical history, the Veteran stated that she had foot trouble during service.  Plantar fasciitis and hallux valgus were both diagnosed.  (Service connection has already been granted for bilateral hallux valgus.) 

On March 2016 VA foot conditions examination, bilateral plantar fasciitis was diagnosed.   The examiner opined that such is less likely due to service since the Veteran's service treatment records (STRs) do not indicate a diagnosis or recurrent/chronic symptoms of, or treatment for, plantar fasciitis.  

As indicated above, and contrary to the March 2016 VA examiner's conclusion, bilateral plantar fasciitis was diagnosed at service separation.  Therefore, the VA examiner' statement is inaccurate.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Based on the foregoing, and in light of the findings of bilateral plantar fasciitis at service separation and a current diagnosis of same, the Board finds that the evidence shows that the Veteran's bilateral plantar fasciitis had its onset in service and that service connection for such disability is warranted.


ORDER

Service connection for right foot plantar fasciitis is granted.

Service connection for left foot plantar fasciitis is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her remaining claims.  See 38 C.F.R. § 3.159.  

For the remaining disabilities in appellate status, VA examination with opinions are of record.  After review, the Board finds that these examinations are inadequate as the examiners relied on the lack of diagnoses and service documentation without full consideration of the Veteran's lay testimony and her service in the Persian Gulf.  

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, including muscle or joint pain, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In all cases where an undiagnosed illness may be present, that illness must be confirmed by objective findings.  Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  There is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).   Laypersons are competent to report objective signs of illness.  Id.  Upon remand, adequate examinations should be scheduled and obtained.

Accordingly, the case is REMANDED for the following:

1. The AOJ should arrange for a VA medical opinion(s) (with examination only if deemed necessary by the opinion provider) to determine the nature and likely causes of the Veteran's right shoulder disability, alopecia, and vertigo.  The claims file must be made available to the examiner(s) for review.  The opinion provider should provide an opinion that responds to the following: 

(a) Please identify all diagnoses to which the Veteran's complaints of a right shoulder disability, alopecia, and vertigo are medically attributable.

Specifically with respect to the Veteran's claim of service connection for alopecia, the examiner should note that she received multiple diagnoses of alopecia during service.

(b) As to each disability entity diagnosed in responding to the above, is it at least as likely as not (a 50 percent or greater probability) that such disability was manifested during the Veteran's active duty service or is otherwise causally related to such service? In answering this question, please specifically address the significance (if any) of any pertinent environmental exposures associated with her service in the Persian Gulf.  The examiner should also fully consider the Veteran's lay statements regarding onset and post-service symptomatology.

(c) Do examination findings or other evidence objectively demonstrate signs or symptoms of a medically unexplained multisymptom illness that include objective signs and symptoms of complaints of right shoulder disability, vertigo/dizziness, and/or alopecia that cannot be attributed to known medical diagnoses? In answering this, please indicate whether there is evidence of any signs or symptoms of a right shoulder disability, alopecia, or vertigo beyond what is explained by the medical diagnoses found for this Veteran.

(d) Specifically with respect to the Veteran's report of dizziness/vertigo, is it at least as likely as not (a 50 percent or better probability) that such was either caused OR aggravated (the opinion MUST specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by any the Veteran's service-connected disabilities?  If not, is her report of dizziness/vertigo considered a SYMPTOM of any service-connected disability?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate. The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.

2.  The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, these matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


